JO FS CSR -.

TRULINCS 85278053 - KALICHENKO, OLENA - Unit: BRO-B-A

coesecass ; wn ee een nnn ee ene renner en cen emcee wenn neem nena nce ten mewn nnn nneseeannnePabbaF= Pp a-----cencccn=
" IN CLERK’S OFFICE

FROM: 85278053 U.S. DISTRICT COURT E.D.N.Y.

TO: Larusso, Robert ok MAY 23 Zuiy ke

SUBJECT: a letter that | am submitting to court about Bob
DATE: 05/18/2019 03:07:14 PM

LONG ISLAND OFFICE
Your Honor
| am requesting for Mr LaRusso to be brought back into the case.
As you know | am currently working on my response to the governments response on my motion to withdraw a plea.
Mr Bode there is making statements on behalf of ukrainian authorities, he is making statements on behalf of Mr LaRusso, for
instance he says that the Consulate General of Ukraine has submitted a diplomatic note based on “incorrect information”
about my case, he is refering to a letter that has been written and filed by Mr LaRusso to the Consulate. | do have a response
from the Consulate General of Ukraine with that regard but | want to include a testimony from Mr LaRusso, | need him to help
me to write a response.
It is unclear to me how an attorney who has been representing me for more then 4 years, an attamey who has been asigned to
me by this court and who | assume is a competent attorney with 40 years of experience and had full access to entire discovery
material would provide “incorrect information" to another foreign government official. But this is exactly what Mr Bode claims.
So { need a testimony from Mr LaRusso with that regard.
—-- Larusso, Robert on 5/17/2019 4:21 PM wrote:

| spoke with Bob and he said to tell you that no he is not going to do it.

Joyce

OLENA KALICHENKO on 5/17/2019 11:20:59 AM wrote

Robert Murray told me that | should submit a request for you to join the case by myself, he said he cant to it.

| will write to the judge and mail a letter today but | dont know may be you can contact the court, tell them that | have contacted
you and asked you to be brought back into the case because Murray refuses to do it.

RECEIVED
MAY 23 2019
EDNY PRO SE OFFICE
TRULINCS 85278053 - KALICHENKO, OLENA - Unit: BRO-B-A

FROM: 85278053

TO: Larusso, Robert

SUBJECT: RE: RE: request to join the case
DATE: 05/18/2019 05:14:02 PM

Furthermore Mr Bode is going deeply into the history of the case where Mr LaRusso was representing me in terms of what kind
of discussions | had with Mr LaRusso before plea and after so | need Mr LaRusso to help me respond to that as well.
| wont be able to complete the response without the help of Mr LaRusso.

| have asked Mr Singer to submit this letter to you on my behalf but he says that | should do it by myself. | have attached his
response to this letter to you.

Furthermore Mr Bode has come up with the entire theory as to why | have decided to contact american embassy in Kiev about
Valerios request to adopt a child from Ukraine, he is raising the issue of my motivation. This is a separate issue which is
irrelevant to the motion to withdraw a plea but nevertheless | have provided a 6 page answer to his “extortion theory” backed up
with the email evidence where | have also indicated that | didnt make a decision to contact american embassy international
adoption department by myself, my fiancee at that time Mr Dicleli was involved in that decision making which is also evident
from my August email to Val. Mr Dicleli can be available for deposition where he can verify what was the intend behind the
contact of american embassy. Not only we wanted to prevent Valerio from adopting a child from Ukraine but also we wanted to
make sure that the videos are not dissiminated anyfurther because Mr Dicleli made an assumption that Valerio may try to do
that which would have hurt me dramatically. | am submiting all this information to you now and Mr Bodes theory is completely
false.

Olena Kalichenko
-----Larusso, Robert on 5/17/2019 4:21 PM wrote:

>

| spoke with Bob and he said to tell you that no he is not going to do it.

Joyce

OLENA KALICHENKO on 5/17/2019 11:20:59 AM wrote

Robert Murray told me that | should submit a request for you to join the case by myself, he said he cant to it.

| will write to the judge and mail a letter today but | dont know may be you can contact the court, tell them that | have contacted
you and asked you to be brought back into the case because Murray refuses to do it.
Case 2:14-cr-00095-JFB-ARL Document178 Filed 05/23/19 Page 3 of 5 PagelD #: 1183

TRULINCS 85278053 - KALICHENKO, OLENA - Unit: BRO-B-A

FROM: Singer, Murray

TO: 85278053

SUBJECT: RE: Sentencing date this Friday
DATE: 05/17/2019 09:21:05 AM

| am sorry, but that is a request that you will have to make on your own.

OLENA KALICHENKO on 5/17/2019 6:35:47 AM wrote V
Murray submit a request to the court for Robert to be brought back into the case.
-----Singer, Murray on 5/15/2019 5:36 PM wrote:

>

| just submitted a request to postpone sentencing, scheduled for this Friday, to a date after the motion to withdraw the guilty
plea has been decided.
_  TEHEPAJIbHE | CONSULATE GENERAL
KOHCYJIBCTBO YKPAIHH OF UKRAINE IN NEW YORK
B HbIO-HOPKY

240 Ict 49 Crpir, Tel: +1 (212) 371 69 65 Fax: 371 55 47 240 East 49" Street,
- m.Hoto-Hopk, 10017, CIUA. - _ email: go usn@mfa.gov.ua _ New York, NY 10017, USA
http://ny.mfa.gov.ua a ~ ae

 

«Mh» O08 2017 p. No 61410/ 9-540 -'4/2

O.C.Kaniuenko

Konia: JenapramMenT KOHnCy.JIBCbKOI
caryx6H M3C Y«painn
IHodo pos2nndy 36epHeHnHa

iiaHopna Oneno Cepriisno,

Ha BHKOHaHHA BIZMOBIiZHOrO ZopyyeHHa Minictepcrsa 3aKOpQOHHHX cipaB YxpaiHu
Big. 17.08.2017 poxy [eHepanbHe KoncynbcTBO YkpaiHu B Hpro-Hopxy posrnanyno Baie
3BePHeEHHA, HaylicmaHe Ha agpecy Minictpa 3aKopAOHHHX cnpaB Yxpainn IT.A.Kuim«kina, Ta 3a
pe3yIBTaTaMH posriizy iHpopMye Mpo Take.

Tlicna ocraHHBoi 3yctpivi 3 Bamu KoHcya yctaHopu M.M.Kactpana, aka Big6ynaca 8
yepBHa Up. y Metropolitan Detention Center, 40 TeukoncynpcrBa y poOoyomy nMopszKy
Hajifiumo 3BepHeHHa Bamoi matepi, Bip Kaniyenko, a TakooK JeKIMbKOX MPOMaNCbKUX
aKTHBICTIB 3 NPOXaHHAM «ONpoTecTyBaTu Ail aMepHKaHCBKO! CTOpOHM» WozO Bautoro apeLry
Ta TpHMaHHil B OAHOMY 3 NeHiTeHWiapHux 3akaniB M.H10-Mopx.

Y pesyasrati BoxXHTHX KOHCYJIbCbKOIO YCTaHOBOIO 3aXOJIB, 30KpeMa Nica DeTaIbHOro
BHBYCHHA MatTepianis, aki GyiM HagicnaHi yo TexkoucynbcTBa Bawium agqBoKatom, Pobeptom
Jla Pycco, TenedouHoi posMosn 3 HHM, a TAKOXK Mica NpoBexeHHA BiANOBIAHHX KOHCyNbTaliit
3 Tloconsctsom Yxpainu y Bawuurroui, 15 cepnua 2017 poxy Ha agpecy JlepsxaBHoro
Jlenaptameuty CLILA Tenxoucysbctsom Gyno HagiciaHo BiQNOBIHy HOTY.

Y 3a3Ha4ueHOMy JJOKYMEHTi KOHCYJIBCbKOIO yCTaHOBOIO G6y/I0 KOPOTKO BHKIaeHO CYTb
pez’ spieHux Bam 3BHHyBa4eHb, OGCTaBHHH Ta MOTHBM BYMHeHHX Bam AisHb, HarONOLIeHo
Ha ToMy dakTi, W10 caMe 3aBgaKH Bawwiii 206poBinbHili 3a1Bi Ta Baum NoKa3aM TOOBHOTO
(birypauta cnpasu Jbxo3zea Banepio HemjoqaBHo 6yno0 3acympKeHO 20 60 poKiB yB’s3HeHHA,
10, (baKTHYHO, NonepesW0 BUAHCHHA HHM %KaXJIMBUX 3OUHHIB 3 BAKOPHCTaHHAM MaJIOJIITHIX.

Oxpemo ysary JlepsxapHoro Jienaptameuty CIA 6yno npusepHyro fo Micus
(teputopis Yxpainu) sunHeHHa Bama THX AisHb, CTOCOBHO SKHX CTaHOM Ha CbOrOHi
AMepHKaHCbKO!O CTOpOHo!o Bam ped’ ABsIeHi 3BMHYBaYeHHA, Ta HarOJIOLMIeHO Ha TOMY, LO, Ha
aymxky enkoucyspcTBa, came ykpaiHcbki MpaBOOXxOpoHHi Ta cyoBi OpraHi MasIM 6 MpoBosuTH
BIANOBIAHE po3ciqyBaHHA, WaBaTH OWIHKy CTYMeHIO TwKKOCTI BYMHeHHX Bamu JiiHb Ta
BH3HauaTH Mipy NokapaHHa.

Bigrak, y pa3i HamxomKenHa Bi] aMepHkaHCLKOi cTopoHH Gyb-AKoi peakilti
TeHKOHCYysIbCTBO iHopmMyBaTuMe Bac Ta Baloro agqBoKaTa JOAaTKOBO.

3 noparon,
Tenepasbunit Koncyi1 4 L.1..CuG6ira

M.Kactpau
+1-212-371-6965
TRULINCS 85278053 - KALICHENKO, OLENA - Unit: BRO-B-A

FROM: 85278053

TO: Larusso, Robert

SUBJECT: RE: RE: request to join the case
DATE: 05/18/2019 09:16:19 PM

In his letter to me of August 18th, 2017 Mr Myroslav Kastran spesifically in the third paragraph says that:“after a detailed review
of the materials that were sent to the Consulate by my attorney Mr Robert LaRusso, a telephone conversation with him and
after consulting with the Embassy of Ukraine in Washington DC on August 15th 2017 a diplomatic note has been submited to
the State department."

And then he talks about what exactly is mentioned in the diplomatic note, he also says that he received an order from Kiev from
the ministry of foreign affairs to interfere. Mr Kastran also says that he has been receiving letters from my mother and other
public activists, all of them indicating that | am a valuable member of ukrainian society and they want me to be back to my
country.

The reason why | am attaching this document Your Honor is for you to see that the letter provided by Mr LaRusso to Mr Kastran
together with the telephone conversation that took place between two of them was primarely source of information Mr Kastran
relied on. So it has to be Mr LaRusso to respond to the governments accusations with the regard of "incorrect information”
provided to ukrainian authorities. Thats why | need his deposition.

This letter is written in ukr language, ukr language is different from russian. If you want to translate this letter independently you
need to find someone who speaks ukrainian. | am not sure if Mr Valeriy Glyai speaks ukrainian language.

So | am requesting for Mr LaRusso to be brought back into the case.

Olena Kalichenko
o---- Larusso, Robert on 5/17/2019 4:21 PM wrote:

| spoke with Bob and he said to tell you that no he is not going to do it.
Joyce

OLENA KALICHENKO on 5/17/2019 11:20:59 AM wrote

Robert Murray told me that | should submit a request for you to join the case by myself, he said he cant to it.

| will write to the judge and mail a letter today but | dont know may be you can contact the court, tell them that | have contacted
you and asked you to be brought back into the case because Murray refuses to do it.
